Name: 2013/445/EU: Commission Implementing Decision of 29Ã August 2013 amending Annex E to Council Directive 91/68/EEC as regards the model health certificates for intra-Union trade in ovine and caprine animals and the health requirements relating to scrapie (notified under document C(2013) 5527) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  means of agricultural production;  tariff policy;  health
 Date Published: 2013-08-31

 31.8.2013 EN Official Journal of the European Union L 233/48 COMMISSION IMPLEMENTING DECISION of 29 August 2013 amending Annex E to Council Directive 91/68/EEC as regards the model health certificates for intra-Union trade in ovine and caprine animals and the health requirements relating to scrapie (notified under document C(2013) 5527) (Text with EEA relevance) (2013/445/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (1), and in particular Article 14(2) thereof, Whereas: (1) Directive 91/68/EEC lays down the animal health conditions governing intra-Union trade in ovine and caprine animals. It provides, inter alia, that ovine and caprine animals must be accompanied during transportation to their destination by a health certificate conforming to model I, II or III set out in Annex E thereto. (2) Regulation (EC) No 999/2001 of the European Parliament and of the Council (2) lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in bovine, ovine, and caprine animals. Annex VII to that Regulation sets out the measures for the control and eradication of TSEs. In addition, Chapter A of Annex VIII to that Regulation lays down the conditions for intra-Union trade in live animals, semen and embryos. (3) In the light of new scientific evidence, Regulation (EC) No 999/2001 was amended by Commission Regulation (EU) No 630/2013 (3). The amendments to Regulation (EC) No 999/2001 lift most of the restrictions with regards to atypical scrapie. They also further align to the World Organisation for Animal Health (OIE) standards the rules relating to intra-Union trade in ovine and caprine animals to reflect a stricter approach as regards classical scrapie. (4) The model health certificates II and III set out in Annex E to Directive 91/68/EEC should therefore be amended in order to reflect the requirements relating to intra-Union trade in ovine and caprine animals laid down in Regulation (EC) No 999/2001, as amended by Regulation (EU) No 630/2013. (5) In addition, the format of the model health certificates I, II and III set out in Annex E to Directive 91/68/EEC should be adapted to the format provided for in Commission Regulation (EC) No 599/2004 (4). (6) Directive 91/68/EEC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex E to Directive 91/68/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 August 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 46, 19.2.1991, p. 19. (2) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1). (3) Commission Regulation (EU) No 630/2013 of 28 June 2013 amending the Annexes to Regulation (EC) No 999/2001 of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 179, 29.6.2013, p. 60). (4) Commission Regulation (EC) No 599/2004 of 30 March 2004 concerning the adoption of a harmonised model certificate and inspection report linked to intra-Community trade in animals and products of animal origin (OJ L 94, 31.3.2004, p. 44). ANNEX ANNEX E MODEL I MODEL II MODEL III